Title: To George Washington from Benjamin Lincoln, 31 August 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Trentown Augt 31 1781 Noon
                        
                        Our van has passed the rear will be at the ferry in about one hour.
                        No moment will be lost in loading the artillery Stores &c.
                        We have an account this morning from New York that the enemy are embarking troops and have put on board
                            twenty peices of feild artillery—the Arrival of Hood is mentioned in the New York paper which I conclude your
                                Excellency will receive before this.
                        As soon as I can asertain the time I can leave the ferry I will inform your Excellency
                            of it.
                        We shall encamp to night on the banks of the river by this I hope to prevent all desertions—few only have yet
                            happened five or six only have been reported. I have the honor to be my Dr sir with the greatest respect
                            your ob. ser.
                        
                            B. Lincoln
                        
                    